Case 3:20-cv-00315-TAD-KLH Document 8 Filed 06/10/20 Page 1 of 1 PageID #: 24



                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                                 MONROE DIVISION

CHAD COCKERHAM                                          CIVIL ACTION NO. 20-0315

                                                        SECTION P
VS.
                                                        JUDGE TERRY A. DOUGHTY

SHERIFF SAMMY BYRD, ET AL.                              MAG. JUDGE KAREN L. HAYES

                                         JUDGMENT

       The Report and Recommendation of the Magistrate Judge [Doc. No. 7] having been

considered, no objections thereto having been filed, and finding that same is supported by the

law and the record in this matter,

       IT IS ORDERED, ADJUDGED, AND DECREED that Plaintiff Chad Cockerham’s

Complaint, [Doc. No 1], is DISMISSED WITHOUT PREJUDICE.

       IT IS FURTHER ORDERED, ADJUDGED AND DECREED that Plaintiff’s motion

for appointed counsel, [Doc. No. 3], is DENIED AS MOOT.

       MONROE, LOUISIANA, this 10th day of June, 2020.




                                                  ______________________________________
                                                  TERRY A. DOUGHTY
                                                  UNITED STATES DISTRICT JUDGE
